Notice of Pre-AIA  or AIA  Status
             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the Substitute Specification (dated 9/28/2021):
(1) On page 1, after the title “SHAVING CARTRIDGE WITH ENHANCED RINSABILITY”, the following paragraph has been added:
CROSS-REFERENCE
The present application is the U.S. national stage of International Patent Application No. PCT/IN2018/050278, May 5, 2018, which claims the benefit of priority to Indian patent application No. 201621044497, filed on June 26, 2017, the entire disclosures of which are incorporated herein by reference as part of the present application.

Remarks
          (1) In the Examiner’s Amendment mailed on 6/29/2022, the substitute specification to be amended was misidentified as 9/28/2022.  It should be 9/28/2021.
          (2) This Supplemental Examiner’s Amendment is to include cross-reference that is in the amendment dated 11/28/2019 but is omitted in the 9/28/2021 substitute specification. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724